Citation Nr: 1102038	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  08-09 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent 
for service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a gunshot wound (GSW) to the right 
knee.  

3.  Entitlement to service connection for a low back condition 
(previously claimed as residuals of a back injury with drop 
foot).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with 
active service from December 1950 to June 1953.  The Veteran is 
in receipt of the Purple Heart Medal, a Combat Infantry Badge and 
a Silver Star.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from multiple rating decisions rendered by the 
Department of Veterans Affairs (VA) Regional Office in Roanoke, 
Virginia (the RO).  

In August 2009 the Veteran testified at a personal hearing which 
was chaired by the undersigned at the Board's offices in 
Washington D.C.  A transcript of the hearing has been associated 
with the Veteran's VA claims folder.

In October 2009, the Board increased the evaluation assigned to 
the Veteran's service-connected left shoulder disability.  This 
increase was instituted in a January 2010 rating decision by the 
VA Appeals Management Center (AMC).  To the Board's knowledge, no 
appeal has been taken as to this issue.  

In October 2009, the Board remanded the Veteran's claims of 
entitlement to service connection for a fragment wound scar of 
the left temple and entitlement to a total disability rating due 
to individual unemployability resulting from a service connected 
disability (TDIU) for further development and adjudication.  In 
an October 2010 rating decision, the AMC granted the left temple 
scar claim.  Since service connection was granted, the Veteran's 
appeal as to that issue has become moot.  The Veteran has not 
disagreed with the assigned disability rating or the effective 
date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) 
[where an appealed claim for service connection is granted during 
the pendency of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned for 
the disability or the effective date of service connection].  
Therefore, that matter has been resolved and is not in appellate 
status.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States 
Court of Appeals for Veterans Claims (Court) held that a claim of 
entitlement to a total disability rating based on individual 
unemployability (TDIU) is inferred in increased rating claims 
where the Veteran claims his disability affects his 
employability.  In the October 2010 rating decision, the AMC 
denied the Veteran's TDIU claim.  The Veteran has not, to the 
Board's knowledge, expressed dissatisfaction with that decision, 
and thus, the issue is not in appellate status.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication process, 
and the request for appellate review is completed by the 
claimant's filing of a substantive appeal after a statement of 
the case is issued by VA].  In light of the procedural history in 
this case, the Board finds the facts distinguishable from the 
holding in Rice as entitlement to TDIU has been considered and 
adjudicated by the RO and the Veteran has not appealed that 
decision.  Accordingly, a claim of TDIU is not properly before 
the Board.  Cf. Rice, 22 Vet. App. 447.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD is manifested by 
hypervigilence, avoidance, isolation and sleep impairment with 
mild to moderate functional impairment.  

2.  The competent medical and other evidence of record fails to 
reflect that the Veteran's service-connected residuals of a GSW 
to the right knee is productive of muscle involvement, flexion 
limited to 30 degrees or less, extension limited to 15 degrees or 
more, even taking into account repetitive motion testing and his 
complaints of pain or an unstable or painful scar.  

3.  The competent evidence of record does not show that the 
Veteran's service-connected PTSD and/or residuals of a GSW to the 
right knee are so exceptional or unusual that referral for 
extraschedular consideration by the designated authority is 
required.

4.  A preponderance of the competent medical evidence supports a 
conclusion that the Veteran's low back condition is not causally 
related to his service.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial evaluation in excess 
of 30 percent for service-connected PTSD.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 9411 (2010).

2.  The criteria are not met for an evaluation in excess of 10 
percent for the Veteran's service-connected residuals of a GSW to 
the right knee.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.73, 4.118, 4.123, 4.124, 
4.124a, Diagnostic Codes 7800-7805 (2008) and Diagnostic Codes 
5003, 5257, 5260, 5261 and 7800-7805 (2010).

3.  The criteria for referral of the Veteran's service-connected 
PTSD and/or residuals of a GSW to the right knee for 
consideration on an extra-schedular basis are not met.  38 C.F.R. 
§ 3.321(b)(1) (2010).

4.  Entitlement to service connection for low back disability is 
not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As noted above, the Board remanded the Veteran's claims decided 
herein, inter alia, to obtain VA treatment records and afford him 
updated VA examinations.  The AMC obtained the Veteran's updated 
VA treatment records in July 2010 and associated such with his VA 
claims file, and he was afforded VA examinations in August 2010.  
Therefore, the Board finds that its remand instructions have been 
substantially complied with, and thus, the Board may proceed in 
adjudicating the Veteran's claims.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. 
App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).  

The Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the Veteran's claims for increased ratings.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Veteran's PTSD claim arises from a granted claim of service 
connection.  The Court observed that a claim of entitlement to 
service connection consists of five elements, of which notice 
must be provided prior to the initial adjudication:  (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  See Dingess v. Nicholson, 19 
Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  
Compliance with the first Quartuccio element requires notice of 
these five elements in initial ratings cases.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2006).  

Prior to initial adjudication of the Veteran's claims, letters 
dated in March 2006 and March 2007 fully satisfied the duty to 
notify provisions concerning his claims for service connection 
and increased ratings, to include how VA determines disability 
ratings and effective dates as per the Court decision in Dingess.  
The Veteran was informed that evidence was needed showing his 
service-connected disability had increased in severity.  He was 
informed of the types of evidence that could substantiate his 
claims, such as medical records or lay statements regarding 
personal observations.  He was asked to provide information as to 
where he had been treated for his disabilities and informed that 
VA was responsible for obtaining any federal records, VA records, 
and a medical examination, if necessary.  

As the Veteran was provided complete VCAA notice prior to the 
initial adjudication of his claims, no timing concerning such 
exists.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's VA treatment records are in the file.  The Veteran 
has at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claim.  

Concerning the Veteran's service treatment records, the Board 
notes that the Veteran has asserted that such were destroyed in a 
1973 fire at the National Military Personnel Records Center 
(NPRC) in St. Louis, Missouri.  See the VA hearing transcript at 
page 18.  The Board observes that a May 2003 rating decision from 
the VA Regional Office in Cleveland, Ohio reflects that the 
Veteran's service treatment records were, indeed, unavailable and 
presumed destroyed.  However, a July 2003 rating decision from 
the RO clearly states that copies of the Veteran's service 
treatment records had been located and associated with his VA 
claims file.  Review of the Veteran's VA claims file reflects 
that the Veteran's original service treatment records, while 
badly burned, are associated with such.  Also, copies of the 
Veteran's service treatment records, to include his entrance and 
separation examination reports, are associated with the Veteran's 
VA claims file.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran appropriate VA examinations in April 
2003, April 2006, April 2007, September 2008 and August 2010.  
There is no objective evidence indicating that there has been a 
material change in the severity of the Veteran's service-
connected disorders since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  The 
April 2003, April 2006, April 2007, September 2008 and August 
2010 VA examination reports are thorough and supported by VA 
outpatient treatment records.  Although the April 2003 VA 
examiner did not have the claims file to review, the Veteran's 
subjective complaints and the objective findings were recorded, 
and the Veteran was afforded subsequent VA examinations in which 
the claims file was reviewed.  See Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007); see also 38 C.F.R. § 4.2 (2010).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Sanders v. Nicholson, 487 F.3d 881 (2007).

Increased Rating Claims

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4 (2010).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 
See 38 C.F.R. § 4.7 (2010).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased rating.  
At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007) [holding, "staged ratings are appropriate for an 
increased-rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings"].  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

The PTSD Claim

The Veteran's PTSD is currently rated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (PTSD) (2010).  Diagnostic Code 9411 is 
deemed by the Board to be the most appropriate primarily because 
it pertains specifically to the primary diagnosed disability in 
the Veteran's case (PTSD).  In any event, with the exception of 
eating disorders, all mental disorders including PTSD are rated 
under the same criteria in the rating schedule.  Therefore, 
rating under another diagnostic code would not produce a 
different result.  Moreover, the Veteran has not requested that 
another diagnostic code be used.  Accordingly, the Board 
concludes that the Veteran is appropriately rated under 
Diagnostic Code 9411.  

As per the general rating formula for mental disorders under 
38 C.F.R. § 4.130 the criteria for evaluating PTSD are as 
follows:

30 percent:  Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

50 percent:  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty establishing 
effective work and social relationships.

70 percent:  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); inability 
to establish and maintain effective relationships.

100 percent:  Total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of close 
relatives, own occupation or name.  

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

The Board notes that the specified factors for each incremental 
rating were examples rather than requirements for a particular 
rating; analysis should not be limited solely to whether the 
claimant exhibited the symptoms listed in the rating scheme.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Global Assessment 
of Functioning (GAF) scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 
9 Vet. App. 266, 267 (1996) [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), p. 32].

The Veteran seeks an initial disability rating in excess of 30 
percent for his service-connected PTSD.  For the reasons 
expressed immediately below, the Board finds that the Veteran's 
symptoms do not warrant such.  For purposes of clarification, the 
Board notes that the Veteran's April 2006, April 2007 and 
September 2008 VA examination were all performed by the same VA 
examiner.  

As indicated above, a 50 percent disability rating is warranted 
for PTSD when there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and long-term 
memory; impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood and difficulty in 
establishing effective work and social relationships.  

With respect to flattened affect, the Veteran's affect has been 
described by VA examiners as "within normal limits", "broad" 
and "restricted".  See the April 2006, April 2007 and September 
2008 VA examination reports, respectively.  The Board observes 
that a flattened affect is a medical term of art with a specific 
meaning.  See Dorland's Illustrated Medical Dictionary, 30th 
Edition, page 36 (2003) [defining a flattened affect a "lack of 
signs expressing affect."  While the competent medical evidence 
of record reflects that the Veteran's affect has varied 
throughout the appellate process, there is no evidence that the 
Veteran has ever demonstrated a flattened affect.  

With regard to the Veteran's speech, while the Veteran's speech 
was described as tangical and circumstantial in the reports of 
the April 2007 and September 2008 VA examinations, the VA 
examiner opined in the latter that the Veteran's speech was not 
affected by his service-connected PTSD, but rather by situational 
frustration.  See the September 2008 VA examination report.  As 
such, the medical evidence fails to reflect circumstantial, 
circumlocutory, or stereotyped speech.  

Concerning panic attacks, there is no evidence that the Veteran 
experiences panic attacks.  The April 2006, April 2007 and 
September 2008 VA examination reports reflect that he denied 
experiencing such.  Accordingly, panic attacks have not been 
demonstrated.

The medical evidence of record is negative for any report that 
the Veteran has difficulty in understanding complex commands.  

With regard to the Veteran's memory, the April 2006, April 2007 
and September 2008 VA examination reports reflect the Veteran's 
complaints of mild short-term memory loss.  Accordingly, 
impairment of short- and long-term memory has been demonstrated.  

The medical evidence of record is negative for any report that 
the Veteran has demonstrated impaired judgment during the 
pendency of the appeal.  

The medical evidence of record is negative for any report that 
the Veteran has impaired abstract thinking.  Nothing in the VA 
examination reports or VA treatment records reflects that the 
Veteran demonstrates impaired abstract thinking.  

The medical evidence of record is negative for any report that 
the Veteran has demonstrated disturbances of motivation and mood 
during the pendency of the appeal.  

With regard to difficulty establishing work and social 
relationships, the Veteran retired from his profession as a truck 
driver in 1999.  The Veteran claims that he enjoyed this 
occupation because it allowed solidarity.  Indeed, the Veteran 
has demonstrated isolation and avoidance during the pendency of 
the appeal.  While the Veteran does not socialize often, he 
reports that he "gets along with his family", and remains 
married to his spouse of 38 years.  See the April 2006, April 
2007 and September 2008 VA examination reports.  Accordingly, 
difficulty in establishing effective work and social 
relationships has not been demonstrated.

After a thorough review of the evidence, the Board finds that the 
impact of the Veteran's PTSD on his social and industrial 
functioning is most congruent with the currently-assigned 30 
percent evaluation.  The criteria for the assignment of a 50 
percent rating have arguably not been met or approximated.  

The Board additionally observes that the Veteran has most 
recently been assigned a GAF score of 59, which is representative 
of mild to moderate impairment; congruent with a 30 percent 
evaluation.  See Mauerhan, supra.  

With respect to the criteria for a 70 or 100 percent evaluation, 
review of the April 2006, April 2007 and September 2008 VA 
examination reports reflects that the Veteran has demonstrated 
none of the enumerated criteria for these evaluations.  As such, 
assignment of a 70 or 100 percent evaluation is not for 
application.  

The Board concludes that an increased evaluation is not 
appropriate in this case because the Veteran's symptomatology 
associated with his service-connected PTSD fails to meet the 
criteria for such.  This is true throughout the entire period 
under consideration.  See Fenderson, supra.  

The Right Knee Claim

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to pain 
under 38 C.F.R. § 4.40 (2010) and functional loss due to 
weakness, fatigability, incoordination, or pain on movement of a 
joint under 38 C.F.R. § 4.45 (2010).  See, e.g., DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, strength, 
speed, coordination, and endurance.  According to this 
regulation, it is essential that the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to these elements.  In addition, 
the regulations state that the functional loss may be due to 
pain, supported by adequate pathology and evidenced by the 
visible behavior of the Veteran undertaking the motion.  Weakness 
is as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  See 38 
C.F.R. § 4.40 (2010).

The provisions of 38 C.F.R. § 4.45 state that when evaluating the 
joints, inquiry will be directed as to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.

The intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint.  See 38 C.F.R. § 
4.59 (2010).  Under VA regulations, separate disabilities arising 
from a single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2010); see also Esteban v. Brown, 6 Vet. App. 259, 
261 (1994).

Historically, the Veteran's service connected right knee 
disability has been rated as 10 percent disabling under 
Diagnostic Codes 5260 - 7805 [limitation of flexion of the leg, 
other scars (including linear scars)].  However, based on the 
competent medical evidence of record reflecting degenerative 
joint disease of the right knee, the Board concludes that the 
Veteran's service-connected right knee disability is best 
evaluated under Diagnostic Codes 5003 [degenerative arthritis] 
which directs that the affected body part be rated upon 
limitation of motion.  See 38 C.F.R. § 4.71a Diagnostic Code 
5003; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 
1997).  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  Id.  For the purpose of rating disability 
from arthritis, the knee is considered a major joint.  38 C.F.R. 
§ 4.45(f).  

The Board notes that full range of motion of the knee consists of 
0 degrees extension and 140 degrees flexion.  38 C.F.R. § 4.71, 
Plate II.

Diagnostic Code 5260 provides for limitation of flexion of the 
leg.  Where flexion is limited to 45 degrees, 10 percent is 
assigned; when flexion is limited to 30 degrees, 20 percent is 
assigned; and when flexion is limited to 15 degrees, 30 percent 
is assigned.  38 C.F.R. § 4.71a Diagnostic Code 5260.  

Diagnostic Code 5261 provides for limitation of the extension of 
the leg.  When extension is limited to 10 degrees, a 10 percent 
rating is assignable; when the limitation is to 15 degrees, 20 
percent is assigned; when extension is limited to 20 degrees, 30 
percent is assigned; when extension is limited to 30 degrees, 40 
percent is assigned; and when it is limited to 45 degrees, 50 
percent is assigned.  38 C.F.R. § 4.71a.

Additionally, VA General Counsel has held that separate ratings 
may be assigned in cases where a service-connected knee 
disability includes both a compensable limitation of flexion 
under Diagnostic Code 5260, and a compensable limitation of 
extension under Diagnostic Code 5261 provided that the degree of 
disability is compensable under each set of criteria.  See 
VAOPGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  The basis for the 
opinion was a finding that a limitation in planes of movement 
were each compensable.  Id.

As to Diagnostic Codes 5260 and 5261, the Board acknowledges that 
the record includes findings of pain in the right knee.  However, 
the issue is whether the pain results in additional functional 
impairment so as to warrant a rating in excess of 10 percent for 
limitation of flexion or extension or separate compensable 
ratings for limitation of flexion and extension.

In this case, the most limited range of motion of the Veteran's 
service-connected right knee were demonstrated at the August 2010 
VA examination, where he demonstrated flexion to 120 degrees and 
extension to zero degrees, even when taking into consideration 
repetitive motion testing and pain as per DeLuca, supra.  See the 
August 2010 VA examination report.  While the Veteran exhibited 
pain, stiffness, and weakness, the examiner observed that there 
was no instability, incoordination, no decreased speed of joint 
motion, and no effusion.  While the Veteran had pain following 
repetitive motion, there was no additional limitation after 
repetitive motion.  

The findings in August 2010 are consistent with prior VA 
examination in September 2008 which revealed range of motion from 
0 degrees of extension to 140 degrees of flexion with pain, but 
no additional limitation, after repetitive testing, and VA 
examination in April 2007 which revealed active limitation of 
motion of the right knee of 0 degrees of extension to 120 of 
flexion with no pain.  The examiner in April 2007, while noting 
that the Veteran walked with a cane and limp on the left leg, 
observed that there was no decrease in range of motion or joint 
function due to pain, fatigue, weakness, or lack of endurance 
following repetitive use.    

In short, the Veteran's right knee does not demonstrate 
limitation of flexion or extension to warrant assignment of a 
rating in excess of the current 10 percent evaluation in effect 
nor assignment of separate compensable ratings pursuant to 
VAOPGCPREC 9-2004, even taking into account the Veteran's 
complaints of pain under 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 
supra.  At no time has the Veteran shown a compensable level of 
disability due to lack of extension of the right knee.  These 
conclusions are true throughout the period of time during which 
his claim has been pending and therefore consideration of staged 
ratings are not warranted.  Fenderson, supra.

As noted above, the Court held in Esteban that in cases where the 
record reflects that the Veteran has multiple problems due to 
service-connected disability, it is possible for an appellant to 
have "separate and distinct manifestations" from the same injury, 
permitting separate disability ratings.  The critical element is 
that none of the symptomatology for any of the conditions is 
duplicative or overlapping with the symptomatology of the other 
conditions.  Id.

In this regard, VA General Counsel has held that separate ratings 
may be assigned in cases where a service-connected knee 
disability includes both arthritis and instability provided that 
the degree of disability is compensable under each set of 
criteria.  VAOPGCPREC 23-97 (July 1, 1997); 62 Fed. Reg. 63604 
(1997).  The basis for this opinion was that the applicable 
rating criteria "suggest that those codes apply either to 
different disabilities or to different manifestations of the same 
disability..." Id.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, slight recurrent 
subluxation or lateral instability will be rated as 10 percent 
disabling, moderate recurrent subluxation or lateral instability 
will be rated as 20 percent disabling, and severe recurrent 
subluxation or lateral instability warrants a 30 percent rating.  

The Veteran has not asserted, and the medical evidence does not 
reflect, that he suffers from instability of the right knee.  See 
the April 2003, April 2007, September 2008 and August 2010 VA 
examination reports.  This evidence is consistent with the other 
medical evidence of record.  See Colvin v. Derwinski, Vet. App. 
171, 175 (1991).  Since there is no evidence of instability of 
the right knee, Diagnostic Code 5257 is not for application, and 
a separate evaluation for instability of the right knee is not 
warranted.  This is true throughout the period of time during 
which his claim has been pending and therefore consideration of 
staged ratings are not warranted.  See Hart and Fenderson, both 
supra.

The Board has also considered whether a separate evaluation is 
warranted for the Veteran's right knee scar, which is associated 
with his in-service GSW.  The rating criteria for skin disorders 
were revised during the pendency of this appeal, effective 
October 23, 2008.  Even though the criteria have been rephrased, 
the elements to be considered in determining the degree of 
disability of the Veteran's scar are essentially unchanged.  The 
Board finds that its consideration of both the revised and old 
criteria is therefore not prejudicial to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Where the law or regulation changes after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary did so.  
See Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  As the 
Veteran's claim was filed prior to October 23, 2008, the Board 
will consider the both sets of regulations.  The Board observes, 
however, that when an increase is warranted based solely on the 
revised criteria, the effective date for the increase cannot be 
earlier than the effective date of the revised criteria.  See 38 
U.S.C.A. § 5110(g); VAOGCPREC 3- 2000, 65 Fed. Reg. 33,422 
(2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

As noted above, the RO concluded that the Veteran's right knee 
scar was noncompensably (zero percent) disabling under Diagnostic 
Code 7805.  The Board notes, however, that the evidence of record 
does not even suggest that the Veteran suffers from any 
impairment of function associated with his scar that would 
warrant rating the residual scarring under former or current 
Diagnostic Code 7805.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2008) and (2010).

Under the former criteria, Diagnostic Code 7802 is for rating 
scars other than the head, face, or neck that are superficial, 
that cover an area(s) of 144 square inches or greater; and 
provides for only a maximum 10 percent rating.  A superficial 
scar is one not associated with underlying soft tissue damage.  
Such is also the case with former Diagnostic Code 7803, for 
rating unstable superficial scars, or scars where there is 
frequent loss of covering of skin over the scar; this diagnostic 
code also authorizes only a maximum 10 percent rating.  A 
superficial scar which is painful on examination is rated a 
maximum 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic 
Codes 7802, 7803, 7804 (effective prior to October 23, 2008).  
Scars may continue to also be rated based on any limitation of 
function of the part affected.  38 C.F.R. § 4.118, former 
Diagnostic Code 7805 (effective prior to October 23, 2008).

Effective October 23, 2008, burn scars or scars due to other 
causes, not of the head, face, or neck, that are superficial and 
nonlinear covering areas of 144 square inches (929 sq. cm.) or 
greater are rated a maximum 10 percent disabling under Diagnostic 
Code 7802.  Former Diagnostic Code 7803 has been eliminated as of 
October 23, 2008.  Scars that are unstable or painful receive a 
compensable rating under Diagnostic Code 7804.  An unstable scar 
is one where, for any reason, there is frequent loss of covering 
of skin over the scar.  Unlike, prior to October 23, 2008, 
Diagnostic Code 7804 provides for higher compensable ratings for 
multiple unstable or painful scars.  Under current Diagnostic 
Code 7804, one or two scars that are unstable or painful warrant 
a 10 percent rating; three or four scars that are unstable or 
painful warrant a 20 percent rating; and five or more scars that 
are unstable or painful warrant a maximum 30 percent rating.  
Other scars (including linear scars) and other effects of scars 
evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 are 
rated under Diagnostic Code 7805, under which any disabling 
effect(s) not considered in a rating provided under Diagnostic 
Codes 7800- 7804 are evaluated under an appropriate diagnostic 
code.  38 C.F.R. § 4.118, current Diagnostic Codes 7801-7805 
(effective October 23, 2008).

The medical evidence demonstrates that the Veteran has a 1.9 
centimeter by 1 millimeter scar on the anterio-medial right knee, 
which is consistently described as superficial, smooth, non-
tender and mildly hypopigmented.  The Veteran has denied pain or 
limitations of motion of his right knee secondary to this scar.  
See the April 2003, April 2007, September 2008 and August 2010 VA 
examination reports.  Hence, the Board finds that a compensable 
rating is not warranted for the Veteran's right knee scar under 
Diagnostic Codes 7802, 7803, 7804, or 7805, under either the 
revised or former rating criteria.

In conclusion, the medical evidence of record does not reflect 
that the Veteran's service-connected right knee disability has 
met the criteria for a higher evaluation or separate, compensable 
evaluations under 38 C.F.R. § 4.118 Diagnostic Codes 7800-7805 
(2008) or Diagnostic Codes 5003, 5257, 5260, 5261 and 7800-7805 
(2010).

Extraschedular Considerations

The Board has also considered an extraschedular evaluation.  The 
determination of whether a claimant is entitled to an 
extraschedular rating under § 3.321(b) is a three-step inquiry.  
See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there 
must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule for 
that disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is required.  
See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 
60 (1993) (a threshold finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate is required for extraschedular 
consideration referral).

The Board notes that the Veteran's representative asserts that 
the schedular criteria are inadequate for evaluating the 
Veteran's service-connected disabilities decided herein.  The 
Board disagrees.  As fully detailed above, higher disability 
ratings are available where specific criteria are met.  The 
Veteran does not meet the schedular criteria for higher 
disability ratings.  It does not appear that the Veteran has 
"exceptional or unusual" disabilities; he merely disagrees with 
the assigned evaluations for his level of impairment.  In other 
words, he does not have any symptoms from his service-connected 
disabilities that are unusual or are different from those 
contemplated by the schedular criteria.  The available schedular 
evaluations for these service-connected disabilities are 
adequate.  Referral for extraschedular consideration is not 
warranted.  See VAOPGCPREC 6-96.  Further inquiry into 
extraschedular consideration is moot.  See Thun, supra.


Service Connection Claim

Generally, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

Service connection may also be granted on a presumptive basis for 
certain chronic disabilities, including arthritis, when such are 
manifested to a compensable degree within the initial post-
service year.  See 38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a) (2010).

In order to establish service connection on a direct basis, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The determination as to whether the 
requirements of direct or secondary service connection are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When the 
disease identity is established, there is no requirement of an 
evidentiary showing of continuity.  Continuity of symptomatology 
is required only where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  See 38 C.F.R. § 3.303(b) (2010).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. § 3.303(b) (2010); 
see also Savage v. Gober, 10 Vet. App. 488, 495-496 (1997).  In 
Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court stated 
that in Savage it had clearly held that 38 C.F.R. § 3.303 does 
not relieve the claimant of his burden of providing a medical 
nexus.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert, supra.  Competency of evidence differs 
from weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by the 
trier of fact, while the latter is a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 
67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see 
also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
("Although interest may affect the credibility of testimony, it 
does not affect competency to testify.")

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  See 
Gilbert, supra.

The Low Back Condition Claim

Concerning Hickson element (1), medical evidence of a current 
disability, it is uncontroverted that the Veteran has been 
diagnosed with degenerative disc disease of the lumbar spine at 
L4-L5 with neural foramina narrowing and bilateral foot drop and 
numbness in his feet.  Indeed, the Veteran underwent a 
laminectomy in 1999.  See e.g., the April 2003 and August 2010 VA 
examination reports and VA x-ray reports dated in February 2007.  
Accordingly, Hickson element (1) has been demonstrated.  

Concerning Hickson element (2), medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and the Veteran's service 
treatment records fail to reflect in-service injury to the 
Veteran's low back.  However, the Veteran has contended that he 
experienced low back pain during service as a result of falling 
down a hill after being hit with shrapnel and/or secondary to 
paratrooper training.  See the April 2003 and August 2010 VA 
examination reports and the VA hearing transcript at pages 18 - 
20.  The Court has held that The Board may weigh the absence if 
contemporaneous medical evidence against the lay evidence in 
determining credibility, but the Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  Additionally, as noted elsewhere in 
this decision, the Veteran is certainly competent to report 
symptomatology which he has experienced.  See Layno, supra.  As 
such, Hickson element (2) has been demonstrated.  

The Board notes in passing that there is no evidence that the 
Veteran was diagnosed with arthritis of his low back within his 
first post-service year.  This was specifically noted by the 
August 2010 VA examiner.  As such, the aforementioned provisions 
of 38 C.F.R. §§ 3.307 and 3.309 are not for application.  

With respect to crucial Hickson element (3), medical evidence of 
a nexus between either the claimed in-service injury and the 
current disability, the only nexus opinion of record is 
unfavorable to the Veteran's claim.  The August 2010 VA examiner 
opined that the Veteran's diagnosed low back condition was 
neither caused by or a result of his service.  The VA examiner 
noted the absence of medical evidence of a low back condition in 
the 20 years after the Veteran's service as well as his 40 years 
as a long-haul truck driver.  

The Veteran has not submitted a medical opinion to contradict the 
conclusion of the August 2010 VA examiner.  As was explained in 
the VCAA section above, the Veteran has been accorded ample 
opportunity to present competent medical evidence in support of 
his claim.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) 
(West 2002) [it is the claimant's responsibility to support a 
claim for VA benefits].  The Court has held that "[t]he duty to 
assist is not always a one-way street. If a Veteran wishes help, 
he cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining the 
putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

Concerning the Veteran's assertion low back condition is related 
to his service, as a lay person, he is not competent to offer 
opinions on medical causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  See 
Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 
Vet. App. 482 (1992).

To the extent the Veteran argues that he has experienced 
symptomatology associated with his low back condition continually 
since his discharge from service in 1953, the Board recognizes 
that the Veteran is competent to testify as to his observable 
symptoms.  See Barr and Layno, both supra.  However, supporting 
medical evidence of continuity of symptomatology is required in 
this case.  See Voerth, supra [there must be medical evidence on 
file demonstrating a relationship between the Veteran's current 
disability and the claimed continuous symptomatology, unless such 
a relationship is one as to which a lay person's observation is 
competent].  Such evidence is lacking.

Concerning the Veteran's low back condition, there is no 
competent medical evidence of such in service, or for 20 years 
after service.  The Veteran testified that he "dealt with" his 
back pain for 20 years before seeking medical treatment for his 
low back.  See the VA hearing transcript at pages 21 -22.  
Further, the August 2010 VA examiner opined that the Veteran's 
low back treatment in the 1970's and his 1999 laminectomy were 
unrelated to his asserted in-service low back injury.  See the 
August 2010 VA examination report.  The Court has held that there 
is no chronicity where a claimant failed to account for the 
lengthy time period after service for which there was no clinical 
documentation of the claimed condition.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000); see also Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991).

In short, any contentions by the Veteran that he experienced 
symptomatology associated with low back condition continually are 
not credible in light of the negative findings of such disability 
during service and the lack of objective evidence of any such 
symptomatology for decades after service.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the Veteran].  
Accordingly, service connection cannot be established by 
continuity of symptomatology as to these conditions.

Accordingly, Hickson element (3), medical nexus, has not been 
satisfied, and the Veteran's claim fails on this basis.

In summary, for the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against the 
Veteran's claim.  The benefits sought on appeal are accordingly 
denied.  


ORDER

Entitlement to an initial evaluation in excess of 30 percent for 
service-connected PTSD is denied.  

Entitlement to an evaluation in excess of 10 percent for service-
connected residuals of a GSW to the right knee is denied.  

Entitlement to service connection for a low back condition is 
denied.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


